Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  
This claim ends with “a predetermined period of time or more.”. This statement appears to be missing some wording, e.g. compared to Claim 25.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20, 26-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (USPGPN 20050140333).
Independent Claim 17, Chou discloses a management apparatus (604, 624, 626 of Fig. 5) comprising a control unit (604, 624)) that gives, to a charger (602, 622), a lowering notification 
Dependent Claim 19, Chou discloses after the charge voltage is lowered, when the voltage of any of the plurality of the energy storage devices is equal to or higher than the first threshold, the control unit gives a stepwise lowering notification to the charger to further lower the charge voltage (see Figs. 4 & 6, A1-C1 shows 2 stepwise decreases; comparing Figs. 4 and 6, it can be seen that after the decreasing charge voltage operation, it returns to 110, and if the battery[ies] voltage[s] is[are] no longer greater than the threshold, see ¶’s [27-30], and the current is less than a first preset voltage, then the charge voltage is then increased, and it returns to 110 assuming the charge current is less than a second preset current, with the increase/decrease being only 0.2V per step).
Dependent Claim 20, Chou discloses the control unit gives the stepwise lowering notification a plurality of times to lower the charge voltage in multiple steps (see Fig. 6 as compared to Fig. 4, where at least two lowering steps are shown stepwise, while it is inherent that more can occur as A1-D1 shows at least 3 stepwise steps).
Dependent Claim 22, Chou discloses when the voltages of all of the plurality of the energy storage devices are equal to or lower than a second threshold, the control unit gives, to the charger, a restoration notification to restore the charge voltage to an initial value (comparing Figs. 4 and 6, it can be seen that after the decreasing charge voltage operation, it returns to 110, and if the battery[ies] voltage[s] is[are] no longer greater than the threshold, see ¶’s [27-30], and the current is less than a first preset voltage, then the charge voltage is then increased, and it 
Dependent Claim 26, Chou discloses a discharge circuit that allows the plurality of the energy storage devices to discharge electricity individually, wherein the control unit allows, among the plurality of the energy storage devices, only an energy storage device in which a voltage becomes equal to or higher than a third threshold to discharge electricity by the discharge circuit (see description of ¶[40] in light of Figs. 4 & 6).
Dependent Claim 27, Chou discloses an energy storage apparatus comprising: one or a plurality of energy storage blocks connected in series (one shown, one required) ; and the management apparatus according to claim 17, wherein each of the energy storage blocks includes a plurality of energy storage devices connected in series (see Fig. 5; ¶[31]).
Dependent Claim 28, Chou discloses an energy storage system comprising: a charger (602, 622); the energy storage apparatus according to claim 27 (Fig. 5); and a charge path that connects the charger and the energy storage apparatus (wiring connecting 622 to 64).
Dependent Claim 31, Chou discloses a charge control circuit that controls charge of the energy storage apparatus is not provided on the charge path (604, 624, 626 are not located on the charge path between 622 and 64).
Dependent Claims 18 and 29, Chou discloses the charger controls charge on a basis of a total voltage of the plurality of the energy storage devices (¶’s [21, 23, esp. 23]).
Claims 21 and 30 are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou et al (USPGPN 20050140333).
Dependent Claim 21, Chou discloses each of the plurality of the energy storage devices has: a low-change area in which a rate of change of an open circuit voltage with respect to a state 
Dependent Claim 30, Chou discloses in response to the lowering notification, the charger lowers the charge voltage from an initial value, and the charge voltage after the lowering is included in the high-change area in the high charged state in terms of a voltage per one of the plurality of the energy storage devices (415 is at the top of the high change area, see middle graph of Fig. 6, with middle part being the low-change area, comparing middle and top charts of Fig. 6, it is reasonable to assume there are 7 batteries, as 7*4.15=29.5, it would appear inherent and/or obvious to a person having ordinary skill in the art that the battery voltages are lithium batteries with a maximum charge voltage of approximately 4.2V, with the excess voltage being consumed in the wiring, switch 622, battery detector 626, and/or discharge resistor of voltage equalizer 628 [see ¶[40]], thus the actual voltage applied across the 7 serial batteries is approximately the 4.5 threshold which is at the top of the high change area).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20050140333) in view of Takahashi et al (USPGPN 20100253285)
Dependent Claim 24, Chou is silent to when a voltage difference between the plurality of the energy storage devices is equal to or less than a predetermined value, the control unit gives a restoration notification to restore the charge voltage of the charger to an initial value.
Takahashi teaches when a voltage difference between the plurality of the energy storage devices is equal to or less than a predetermined value, the control unit gives a restoration notification to restore the charge voltage of the charger to an initial value (see any of ¶’s [134, 143, 195, 306] along with Figs. 16 as compared to the circuit of Fig. 1, where when a battery has a difference higher than the threshold, the charge voltage for the battery[ies] is lowered by closing the switch(es) 17a & 17b, while when it no longer is the case that the difference is greater, the switches are opened [s22] and the charge voltage is restored). One having ordinary skill in the art understands that by having batteries in series with voltages too different from each other, it can (a) case one battery to be undercharged while another is overcharged [which over time can cause the undercharged battery to decrease its initial range], (b) cause user inconvenience as they will not get the full charge due to this imbalance, and (c) potentially cause damage as a battery which is overcharged could be damaged while a battery which is undercharged and which is discharged at the same time as a normally charged battery to the normally charged battery is fully discharged will be overdischarged. Therefore, user convenience and safety is improved.
It would have  been obvious to a person having ordinary skill in the art to modify Chou in view of Takahashi to provide improved user convenience and safety.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20050140333) in view of Kim et al (USPGPN 20170279283)
Dependent Claim 23, Chou is silent to the control unit performs a process of informing abnormality when the charger repeats adjustment of the charge voltage a predetermined number of times or a predetermined period of time or more.
Kim teaches the control unit performs a process of informing abnormality when the charger repeats adjustment of the charge voltage a predetermined number of times or a predetermined period of time or more (¶[38], Fig. 3). One having ordinary skill in the art understands that when something has failed, it needs to be replaced or the battery can damage the equipment and/or humans near it/which it is inside; thus doing so serves to improve safety.
It would have been obvious to a person having ordinary skill in the art to modify Chou with Kim to provide improved safety.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Takahashi, further in view of Tosch (USPGPN 20170229884)
Dependent Claim 25, Chou teaches lowering the charge voltage for a period of time.
Chou is silent to the control unit performs a process of informing abnormality when an event continues for a predetermined period of time or longer.
Tosch teaches the control unit performs a process of informing abnormality when an event continues for a predetermined period of time or longer (any of ¶’s [51, 62, 65] describes a situation where when certain events occur over a threshold/predetermined period of time, an error/abnormality signal is sent out). One having ordinary skill in the art understands that when something has failed, it needs to be replaced or the battery can damage the equipment and/or humans near it/which it is inside; thus doing so serves to improve safety.
.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20050140333) in view of Shimane et al (USPGPN 20030029654)
Dependent Claim 32, Chou teaches when the voltage of any of the plurality of the energy storage devices of the energy storage apparatus becomes equal to or higher than the first threshold, the control unit gives the lowering notification to lower the charge voltage.
Shimane teaches the energy storage apparatus connected to a power supply line for supplying electric power from a main power source to a load via a branch line; and a power converter provided on the branch line, wherein the power converter is a bidirectional power converter that: converts part of electric power supplied from the main power source and outputs a charge current to the energy storage device, and converts electric power supplied from the energy storage device to output a discharge current to the load (DC-DC converter 50 is described to be bidirectional in ¶[119], while Figs. 8-11 demonstrates converter PDU to be bidirectional as well, see Figs. 2 & 3 for converter 50; which Shimane describes as a simple circuit structure ¶[119], while one having ordinary skill in the art understands that by having a single converter instead of two different ones [i.e. bidirectional converter instead of two unidirectional units], costs and size can be reduced).
It would have been obvious to a person having ordinary skill in the art to modify Chou with Shimane to provide improved simplicity and reduced size and costs.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859